Mr. Justice Brown delivered the opinion of the court. This is an appeal from the Municipal Court of Chicago in a case of the first class in that Court. The plaintiff there, Hugh Gr. Adair, who is appellee here, recovered a judgment against the defendant January 30, 1909, for $1,1Y4.82 and costs. The contentions are made in this appeal that the verdict of the jury on which the judgment was rendered was against the weight of the evidence, and that improper evidence was admitted by the court in behalf of the plaintiff. The evidence which defendant maintains was improperly admitted were entries in books of account kept by its bookkeeper, and was competent as admissions of the defendant. Its competency does not depend on the same conditions as does that of entries in hooks of account of a plaintiff presented to furnish presumption of delivery of goods and merchandise sold. It is maintained, however, that the admissions are worthless because the entries relied on were made at the direction of the plaintiff himself. Whether this may be considered the effect of the evidence or not as to some or all of the entries, is immaterial in view of the fact that there was also evidence that the bookkeeper had personal knowledge of their accuracy, and that other officers of the company knew of them. The weight of the evidence was for the jury and was left to them by the oral charge of the trial judge. The whole matter indeed turns on the weight of the evidence on the disputed points, and was fairly left to the jury. There is no reason for us to interfere with the verdict. A point strenuously contested was whether the plaintiff had agreed to receive a portion at least of the amount due him from the company in stock of the company at par. This question was expressly and succinctly called to the attention of the jury by the instructions of the court, and they evidently believed the plaintiff’s denial that there was any such agreement as was testified to by the witnesses for the defendant. The question of credibility in a conflict of testimony is for the jury. The judgment of the Municipal Court is affirmed. Affirmed.